DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2020, 10/15/2021, 12/07/2021 and 04/11/2022 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,847,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application claims a through electrode substrate including similar features of combined features of US Patent such as: a substrate; and a conductor arranged along an inner face of the through hole, wherein an insulation region surrounded by the conductor is arranged inside the through hole, the through hole has a shape having a value. The following claims to claims comparison between the pending application and US Patent:
Regarding claim 1 of the pending application, US Patent teaches a through electrode substrate (See claim 1) comprising: 
a substrate having a first face and a second face, the substrate having a through hole extending through between the first face and the second face, a diameter of the through hole not having a minimum value inside of the through hole, such that the inside of the through hole is defined by an area between a top edge of a first opening of the through hole and a bottom edge of a second opening of the through hole (see lines 2-10 of claim 1); and 
a conductor arranged along an inner face of the through hole (See line 11 of claim 1), wherein 
an insulation region surrounded by the conductor is arranged inside the through hole (See claim 4 of US Patent), 
the through hole has a shape having a value obtained by summing a first inclination angle to an eighth inclination angle at a first position to an eighth position, respectively, of the inner face of 8.00 or more, each of the first inclination angle to the eighth inclination angle is an angle of the inner face with respect to a center axis of the through hole, and an angle expanding toward the first face is defined as a positive, and the first position to the eighth position correspond to positions at distances of 6.25%, 18.75%, 31.25%, 43.75%, 56.25%, 68.75%, 81.25%, and 93.75%, respectively, from the first face in a section from the first face to the second face (see lines 11-24).
Claim 2 of pending application includes the features of claim 5 of US Patent.
Claim 3 of pending application includes the features of claim 6 of US Patent.
Claim 4 of pending application includes the features of claim 2 of US Patent.
Claim 5 of pending application includes the features of claim 3 of US Patent.
Claim 6 of pending application includes the features of claim 7 of US Patent.
Claim 7 of pending application includes the features of claim 8 of US Patent.
Claim 8 of pending application includes the features of claim 9 of US Patent.
Claim 9 of pending application includes the features of claim 10 of US Patent.
Regarding claim 10 of pending application, US Patent teaches a through electrode substrate (see claim 11’s preamble) comprising: 
a substrate having a first face and a second face, the substrate having a through hole extending through between the first face and the second face, a diameter of the through hole having a minimum value inside the through hole (see lines 2-6 of claim 11); and 
a conductor arranged along an inner face of the through hole (See lines 11), wherein 
an insulation region surrounded by the conductor is arranged inside the through hole (see claim 14), 
the through hole has a shape having a value obtained by summing a first inclination angle to a fourth inclination angle at a first position to a fourth position, respectively, of the inner face of 4.00 or more, and a value obtained by summing a fifth inclination angle to an eight inclination angle at a fifth position to an eighth position, respectively, of the inner face of -4.0° or less, each of the first inclination angle to the eighth inclination angle is an angle of the inner face with respect to a center axis of the through hole, and an angle expanding toward the first face is defined as a positive, and the first position to the eighth position correspond to positions at distances of 6.25%, 18.75%, 31.25%, 43.75%, 56.25%, 68.75%, 81.25%, and 93.75%, respectively, from the first face in a section from the first face to the second face (see lines 11-33).
Claim 11 of the pending application includes features of claim 15 of US Patent.
Claim 12 of pending application includes the features of claim 16 of US Patent.
Claim 13 of pending application includes the features of claim 12 of US Patent.
Claim 14 of pending application includes the features of claim 14 of US Patent.
Claim 15 of pending application includes the features of claim 17 of US Patent.
Claim 16 of pending application includes the features of claim 18 of US Patent.
Claim 17 of pending application includes the features of claim 19 of US Patent.
Claim 18 of pending application includes the features of claim 20 of US Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818